7 F.3d 1042
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dave REINHARDT, Appellant,v.UNITED STATES of America, doing business as Federal Bureauof Investigation, Appellees.Little Rock Police Department; Defendant,John Doe, Sheriff of Pulaski County (in his officialcapacity only);  Routh Wrecker Service, Appellees.
No. 93-2121.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 12, 1993.Filed:  November 3, 1993.

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Dave Reinhardt appeals the district court's1 judgment for defendants in this action brought under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671-2680.  Concluding that an opinion would lack precedential value and that no error of law appears, we affirm on the basis of the district court's opinion, except that the dismissal as to the Sheriff of Pulaski County is modified to a dismissal without prejudice.


2
AFFIRMED AS MODIFIED.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas